

117 SRES 156 IS: Commending the officers and personnel of Federal, State, and local agencies deployed by air, ground, and marine, and as tactical border security, for their work during the crisis at the Southern border.
U.S. Senate
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 156IN THE SENATE OF THE UNITED STATESApril 14, 2021Mr. Scott of Florida (for himself, Mr. Lankford, Mr. Cruz, Mr. Johnson, and Mr. Hawley) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental AffairsRESOLUTIONCommending the officers and personnel of Federal, State, and local agencies deployed by air, ground, and marine, and as tactical border security, for their work during the crisis at the Southern border.Whereas U.S. Customs and Border Protection (referred to in this preamble as CBP) is charged with protecting the borders of the United States and facilitating travel and trade;Whereas President Biden promised a humane approach to immigration but the Biden Administration was woefully unprepared for a surge of migrants from Central America, including a record number of vulnerable, unaccompanied children unlawfully crossing the unsecured United States-Mexico border (referred to in this preamble as the Southern border);Whereas the Southern border is experiencing a humanitarian crisis with unprecedented numbers of vulnerable individuals attempting to unlawfully enter the United States;Whereas, on March 13, 2021, the Department of Homeland Security directed the Federal Emergency Management Agency to support a government-wide response effort to address the surge of unlawful crossings at the Southern border;Whereas, in February 2021, 100,441 individuals were apprehended at the Southern border, which is a 28-percent increase from January 2021;Whereas a total of 458,088 individuals were encountered at the Southern border in fiscal year 2020, which is only 61,130 encounters more than the number recorded in the first half of the current fiscal year;Whereas, in all of fiscal year 2020, 33,239 unaccompanied minors were encountered at the Southern border, which is only 3,510 encounters more than the number recorded in the first half of the current fiscal year;Whereas CBP has conducted more than 3,000 daily apprehensions, while still maintaining a posture to secure the border of the Nation and facilitate international trade and travel;Whereas the immigration policies of President Biden are—(1)luring hundreds of thousands of migrants to unlawfully cross the Southern border;(2)leading to an alarming increase in human trafficking and drug smuggling by cartels and transnational criminal organizations; and(3)putting unaccompanied minors at risk of human trafficking, violence, sexual abuse, and separation from the families of the unaccompanied minors;Whereas numerous acts of selfless heroism by CBP agents occur on a daily basis, as the agents face dangerous conditions but continue to risk their lives during a global health pandemic to rescue migrants attempting to unlawfully enter the United States along the Southern border;Whereas the selfless heroism by CBP agents has been on full display as the crisis at the Southern border grows and thousands of aliens attempt to unlawfully enter the United States each day, including recently reported rescues—(1)in February 2021, of a migrant woman from Mexico abandoned by human smugglers and left to die in a freezing winter storm as they attempted to unlawfully enter Texas;(2)in March 2021, of a migrant man and a 2-year-old child swept away by a swift current in a canal as they attempted to unlawfully enter Arizona;(3)in March 2021, of a migrant man who was abandoned by human smugglers unlawfully entering California, remained missing for 8 days, and had to be carried out of the mountainous terrain on the shoulders of a CBP agent; and(4)in March 2021, of a migrant man in severe distress in a remote desert location who was abandoned by human smugglers attempting to unlawfully enter New Mexico and who required serious medical attention;Whereas faced with inadequate Federal resources to manage the surge of illegal border crossings, States along the Southern border have installed their own border protection patrols, such as Arizona Border Strike Force and Operation Lone Star in Texas; andWhereas resources from Federal, State, and local agencies will need to be diverted from other areas to handle the surge of migrants unlawfully entering the United States: Now, therefore, be itThat the Senate—(1)recognizes that there is an ongoing and growing crisis on our Southern border; and(2)commends the men and women of the U.S. Customs and Border Protection, including Border Patrol personnel, Office of Field Operations personnel, Air and Marine Operations personnel, Office of Trade personnel, the Federal Emergency Management Agency, and all support personnel and allies of such agencies from State and local governments for the work of such men and women during the crisis at the Southern border. 